Citation Nr: 0321002	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-22 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for paraplegia as secondary 
to service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This appeal initially arose from a May 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for paraplegia as secondary to service-connected 
schizophrenia.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).

In July 2001 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for paraplegia as secondary to service-connected 
schizophrenia.  The Board did not discuss or cite to the 
VCAA.

Pursuant to a joint motion citing the VCAA, the United States 
Court of Appeals for Veterans Claims (CAVC) vacated the July 
2001 Board decision and remanded the matter to the Board for 
an opportunity to readjudicate the claim under the new law.  
38 U.S.C.A. § 7252(a) (West 2002); see Luyster v. Gober, 14 
Vet. App. 186 (2000); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).

In August 2002 the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for paraplegia as secondary 
to service-connected schizophrenia.

In December 2002 the Board sent to the veteran a development 
letter wherein it notified the veteran of the VCAA and of the 
duties to notify and to assist.  The veteran has not 
responded to this letter.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The Board notes that a determinant factor in its August 2002 
decision to reopen the claim of entitlement to service 
connection for paraplegia as secondary to service-connected 
schizophrenia was a private medical opinion alleging that the 
veteran's schizophrenia resulted in his hearing a voice 
urging him to commit suicide.  He thereby rammed his 
motorcycle into the rear of the vehicle in front of him 
sustaining injuries resulting in paraplegia.

The Board is of the opinion that a probative, competent 
medical file opinion is necessary in this case to 
conclusively resolve whether the veteran's schizophrenia in 
fact constituted a material factor in the events leading to 
paraplegia.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).

Accordingly, this case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should schedule the 
veteran for a VA special psychiatric 
examination for the purpose of 
ascertaining whether his service-
connected schizophrenia constituted a 
material factor in the development of 
paraplegia.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination. Any further 
indicated medical studies must be 
conducted.

The psychiatric examiner must be 
requested to express an opinion as to 
whether it is at least as likely as not 
that paraplegia is proximately due to or 
the result of the veteran's service-
connected schizophrenia.  In this regard, 
the psychiatric examiner's special 
attention is directed to the May 1998 
medical opinion on file from Dr. PJC-M 
noting that the veteran's suicide attempt 
resulting in paraplegia was a 
manifestation of his psychiatric illness.  
Any opinions express by the examiner must 
be accompanied by a complete rationale.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should be requested to review the 
requested examination report(s) and 
required opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  



The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claim of entitlement to 
service connection for paraplegia as 
secondary to service-connected 
schizophrenia on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection for paraplegia as 
secondary to service-connected schizophrenia.  38 C.F.R. 
§ 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

